Per Curiam.
Defendant, convicted of aggravated robbery, appeals from the judgment of conviction and the order denying his motion for a new trial, contending, among other things, that the evidence was insufficient as a matter of law on the issue of identity and that his privately retained counsel did not adequately represent him.
We have reviewed the record and proceedings herein and hold that the conviction of defendant is based on evidence which establishes his guilt beyond a reasonable doubt; that no prejudicial errors of law occurred at the trial; and that defendant’s counsel adequately represented him.
Affirmed.